Citation Nr: 0031621	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a left knee injury. 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 25, 1976 to August 5, 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

A review of the record reflects that on the VA Form 9, dated 
February 1997, the appellant requested that he be accorded a 
personal hearing before a Member of the Board at the local VA 
Office (in Huntington, West Virginia), regarding his claim 
for whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a left knee injury.  

In January 2000, the veteran indicated that he wished to be 
scheduled for a personal hearing before the Board in 
Washington, D.C.  In August 2000, the appellant was notified 
that he was scheduled to appear at a hearing before a 
Veterans Law Judge (formerly known as Member of the Board) on 
November 16, 2000.  In an October 2000 letter, the appellant 
indicated that he wanted the hearing to take place at the 
RO's Huntington office because he did not have a driver's 
license.  In a statement received on November 14, 2000, the 
appellant specifically requested that the personal hearing 
scheduled in Washington on November 16, 2000 be held in 
Huntington, West Virginia by a Member of the traveling board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing for the 
appellant before a Veterans Law Judge 
(formerly known as a Member of the Board) 
of the Board of Veterans' Appeals at the 
local VA Regional Office.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 2 -


